Citation Nr: 0709542	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-23 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for a scar 
above the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
December 1981.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO) which granted service connection for a 
scar above the left eye, and assigned a 0 percent 
(noncompensable) evaluation effective November 7, 1993.  
 
The veteran testified at an August 2005 Board hearing; the 
hearing transcript has been associated with the claims file.  

During the veteran's hearing testimony, he indicated 
disagreement with the denial of service connection for a left 
eye injury indicating that he had had visual impairment since 
service.  In the veteran's August 2003 notice of disagreement 
and June 2004 Form 9 (substantive appeal), he only appealed 
an assigned noncompensable evaluation for a service-connected 
scar above the left eye from the August 2002 rating decision.  
The issue of entitlement to service connection for a left eye 
injury or residuals thereof is not currently on appeal and is 
referred to the RO for any further action.  


FINDING OF FACT

The veteran has two superficial, non-tender scars on the left 
eyebrow, described as non-disfiguring on examination.  One 
scar is one-and-a-half centimeters by 4 millimeters, and the 
other is half a centimeter by 1 millimeter, and the texture 
of the scar revealed mild or slight depression.  




CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for an initial 
compensable evaluation for a scar above the left eye have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7800, 7803-7805 (effective prior to Aug. 30, 
2002).

2.  From August 30, 2002, the criteria for a 10 percent 
evaluation for a scar above the left eye have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800 
(effective from Aug. 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a December 2001 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA in effect asked 
the veteran to provide any evidence that pertains to his 
claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
that regard, the December 2001 letter addressed the veteran's 
original application for service connection.  In August 2002, 
the RO awarded service connection for a scar above the left 
eye and assigned a noncompensable evaluation, effective 
November 7, 1993.  Therefore, the December 2001 letter served 
its purpose in providing VCAA notice and its application is 
no longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's current appeal is for a higher initial 
evaluation for a scar above the left eye.  The RO issued a 
statement of the case in April 2004, providing the veteran 
with pertinent criteria for establishing a higher initial 
rating.  Thus, the Board finds that VA complied with the 
procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 
38 C.F.R. § 3.103(b).  Id.

The veteran's service medical records, VA treatment records, 
VA examinations, Social Security Administration records, and 
a hearing transcript have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  During the 
August 2005 Board hearing, the veteran's representative 
contended that the March 2004 VA examination was inadequate 
because the examiner was not able to review the medical 
records and understand the history of what happened.  The 
veteran's representative requested that another examination 
be scheduled.  However, the Board notes that the history of 
the injury and treatment as described in the March 2004 VA 
examination report appears to be accurate and consistent with 
the contemporaneous records documenting the injury and 
subsequent inservice treatment.  Further, the Board has 
considered the disability in relation to its history, and 
thus, examination reports and treatment records dating back 
at least to the date of the claim have been considered.  38 
C.F.R. § 4.1 (2006).  The Board upon reviewing the 
examination report finds that it is sufficient to properly 
adjudicate this matter.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  The record is 
complete and the case is ready for review. 

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

As noted, the United States Court of Appeals for Veterans 
Claims (CAVC) has distinguished a new claim for an increased 
rating of a service-connected disability from a case where 
the veteran expresses dissatisfaction with an initial rating 
of a disability that has just been service-connected.  See 
Fenderson v. West, supra.  In the latter case, VA must assess 
the level of disability from the date of initial application 
for service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim, a 
practice known as a "staged rating."  Id.  In this case, a 
staged rating is for consideration. 

During the pendency of this appeal, VA amended the rating 
schedule for evaluating scars, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, both the old and the new regulations will 
be considered for the period after the change was made. See 
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) (West 2002).

Diagnostic Code 7800, applicable prior to August 30, 2002, 
assigns a 0 percent (noncompensable) rating for a slight 
scar, disfiguring the head, face, or neck; a 10 percent 
rating for a moderate, disfiguring scar; a 30 percent rating 
requires for a severe scar, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles; 
and a 50 percent rating for complete or exceptionally 
repugnant deformity of one side of the face or a marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective prior to Aug. 30, 2002).

Diagnostic Code 7804, applicable prior to August 30, 2002, 
assigns a maximum 10 percent evaluation for superficial scars 
that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
Aug. 30, 2002).

Under the current rating schedule, disfigurement of the head, 
face, or neck is assigned an 80 percent evaluation with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes, ears, cheeks, lips), 
or; with six or more characteristics of disfigurement. 38 
C.F.R. § 4.118, Diagnostic Code 7800 (effective from Aug. 30, 
2002).  A 50 percent evaluation is assigned with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or; with four or 
five characteristics of disfigurement. Id.  A 30 percent 
evaluation is assigned with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features, or; with two or three characteristics 
of disfigurement. Id.  A 10 percent evaluation is assigned 
with one characteristic of disfigurement. Id.

The eight characteristics of disfigurement are: a scar, 5 or 
more inches in length; a scar, at least one-quarter inch wide 
at widest part; surface contour of a scar that is elevated or 
depressed on palpation; a scar that is adherent to underlying 
tissue; hypo-or hyper-pigmented skin in an area exceeding 6 
square inches; abnormal skin texture in an area exceeding 6 
square inches; underlying soft tissue missing in an area 
exceeding 6 square inches; and indurated and inflexible skin 
in an area exceeding 6 square inches. Id. at Note (1).  
Tissue loss of the auricle and anatomical loss of the eye are 
rated under Diagnostic Codes 6207, 6061, or 6063 as 
appropriate.  Id. at Note (2).  Unretouched color photographs 
should be considered when evaluating under these criteria.  
Id. at Note (3).

Under the current rating schedule, scars that are superficial 
and painful on examination are assigned 10 percent 
evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective from Aug. 30, 2002).  A superficial scar as one 
not associated with underlying soft tissue damage. Id. at 
Note (1).  A 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even if amputation of the 
part would not warrant a compensable evaluation. Id. at Note 
(2).

A November 1993 VA examination shows that the veteran had a 
one-inch, well healed scar above the left eyelid.  A March 
2004 VA examination assessed the veteran with two 
superficial, non-tender scars on the left eyebrow, which were 
not the cause of disfigurement of the face. One scar was one-
and-a-half centimeters by 4 millimeters, and the other was 
half a centimeter by 1 millimeter.  At the time of the 
examination, there was no pain and no adherence to underlying 
tissue.  The texture of the skin revealed mild or slight 
depression, which was non-essential; the skin was otherwise 
normal.  The scar was superficial, stable, not deep, and 
there were no symptoms of inflammation as edema or keloid.  
The color was gray.  The scar was not the cause of gross 
distortion or asymmetry of any feature of the face on the 
nose, chin, forehead, or eyes; there was no disfigurement.  
No limitation of function of the affected part was reported.

The veteran has been assigned a 0 percent (noncompensable) 
rating for a scar above the left eye under Diagnostic Code 
7800.  Prior to August 30, 2002, the veteran is not shown to 
have a moderate disfiguring scar of the head, face, or neck 
to warrant a compensable evaluation under Diagnostic Code 
7800.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (effective 
prior to Aug. 30, 2002).  

From August 30, 2002 the veteran's a scar above the left eye 
warrants a 10 percent evaluation under Diagnostic Code 7800.  
See 38 C.F.R. § 4.118, Diagnostic Code 7800 (effective from 
August 30, 2002).  The new criteria pertaining to 
disfigurement of the head, face, or neck assigns a 10 percent 
evaluation with one characteristic of disfigurement, which 
includes the surface contour of a scar that is elevated or 
depressed on palpation.  The March 2004 VA examination shows 
that the veteran had mild or slight depression in a scar 
above the left eyebrow.  Thus, the Board finds that a 10 
percent evaluation is warranted from August 30, 2002, the 
effective date of the revised schedular criteria.  Id; see 
also 67 Fed. Reg. 49590-49599 (July 31, 2002); VAOPGCPREC 3-
00; 38 U.S.C.A. § 5110(g) (West 2002).

The Board has considered the potential application of other 
diagnostic codes pertaining to scars.  The veteran's scars 
are not shown to be tender and painful on objective 
demonstration or painful on examination to warrant an 
evaluation under Diagnostic Code 7804.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (effective prior to and from 
Aug. 30, 2002).  During August 2005 Board hearing, the 
veteran reported that he had soreness or numbness in the scar 
when he touched it.  The veteran reported during his March 
2004 VA examination that his symptoms were both cosmetic and 
also included intermittent pain, approximately three times a 
month, lasting 5 hours.  No pain or tenderness was noted, 
however, during the veteran's November 1993 VA examination.  
VA treatment records did not reflect any complaints relating 
to the veteran's scar.  Finally, the March 2004 VA examiner 
stated on examination, that there was no pain in the area of 
the scar, and the veteran was assessed with a non-tender 
scar.  Thus, the Board finds that no pain or tenderness has 
been demonstrated on examination, or on objective 
demonstration to warrant an evaluation under Diagnostic Code 
7804.  Id.  

The veteran's scars are not shown to be poorly nourished with 
repeated ulceration; is not shown to result in limitation of 
function; is not shown to be deep, causing limited motion; 
does not exceed 144 square inches; and is not shown to be 
unstable to warrant an evaluation under Diagnostic Code 7803 
(in effect prior to August 30, 2002), Diagnostic Codes 7801-
7803 (effective from August 30, 2002), and Diagnostic Code 
7805 (effective prior to and from Aug. 30, 2002).  See 38 
C.F.R. § 4.118, Diagnostic Codes 7803 (2002), 7801-7803, 7805 
(2006).  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

Prior to August 30, 2002, a preponderance of the evidence is 
against finding that a scar above the left eye warrants a 
higher rating evaluation.  From August 30, 2002, the evidence 
supports a 10 percent evaluation for a scar above the left 
eye.  In making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of 
the doubt.


ORDER

Prior to August 30, 2002, a compensable evaluation for a scar 
above the left eye is denied.

From August 30, 2002, a 10 percent rating, but no more, is 
granted for a scar above the left eye subject to the law and 
regulations governing the payment of monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


